DAYIS, Circuit Justice.
It appears, from the papers in this case, that the petitioner, being the duly authorized agent of the owners of certain patents granted to Henry B. Goodyear, administrator, and to John A. Cummings, offered, on May 23, 1870, to sell to Harrison H. La Fever, a dentist in the eoupty of Grant, in this state, the right to use the invention patented for dental purposes, within said county, for the sum of one hundred dollars, which the said La Fever agreed to pay. Before the sale was completed, the district attorney of the county instituted proceedings against the petitioner under the provisions of an act of the legislature of Indiana, entitled “An act to regulate the sale of patent rights, and to prevent *963frauds in connection therewith,” which took effect April, 1869.
[For other cases involving this patent, see note to Warner v. Goodyear, Case Ño. 17,1S3.]
These proceedings resulted in the petitioner being committed to the jail of the county, because he had failed, before hd had offered to sell the patent right, to comply with the terms of the law. If the law was valid, he was properly held in custody; otherwitee he should have been discharged. This law declares that it shall be unlawful for any person to sell or barter, or offer to sell or barter, any patent right in any county in the state, without first filing with the clerk of said county copies of the letters patent, duly authenticated, and at the same time swearing to an affidavit before such clerk that such letters patent are genuine and have not been revoked or annulled, and that he has full authority to sell or barter the right so patented, which affidavit shall set forth his name, occupation, and residence, and, if an agent, the name, occupation, and residence of his principal. A copy of this affidavit snail be filed in the office of said clerk, who shall furnish a copy of the same to the applicant, who shall exhibit the same to any person on demand. Penalties are imposed for any violation of these provisions.
This is an attempt on the part of the legislature to direct the manner in which patent rights shall be sold in the state; to prohibit their sale altogether if these directions are not complied with, and to throw burdens on the owners of this species of property, which congress has not seen fit to impose upon them. I have not time to elaborate the subject, nor even to cite the authorities bearing on the question, and shall, therefore, content myself with stating the conclusion which I have reached.
It is clear that this kind of legislation is unauthorized. To congress is given, by the constitution, the power “to promote the progress of science and the useful arts by securing, for limited times, to authors and inventors, the exclusive rights to their respective writings and discoveries.” This power has been exercised by congress, who have directed the manner in which patents shall be obtained, and when obtained how they shall be assigned and sold.
The property in inventions exists by virtue of the laws of congress, and no state has a right to interfere with its enjoyment, or to annex conditions to the grant. If the pat-entee complies with the law of congress on the subject, he has a right to go into the open market anywhere within the United States and sell his property. If this were not so, it is easy to see that a state could impose terms which would result in a prohibition of the sale of this species of property within its borders, and in this way nullify the laws of congress, which regulate its transfer, and destroy the power conferred upon congress by the constitution. The law in question attempts to punish, by fine and imprisonment, a patentee for doing, with his property, what the national legislature has authorized him to do, and is therefore void. The petitioner is discharged.